DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/30/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al (US 2013/0065020 A1) in view of Zhou et al (US 2014/0215937 A1).
	Regarding claims 1, 8, 21, and 22, Loftus teaches a roofing sheet (e.g., roofing membrane) comprising a first layer (e.g., reinforcing layer) (200) that may comprise woven, knitted, or nonwoven glass, polyester (i.e., felt), or combinations thereof which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a first layer defining a non-woven geo-textile fabric comprising a non-woven textile fabric combined with a textile fabric, a second layer comprising primer (e.g., membrane layer comprising polymers) (22) adhered over the reinforcing layer; a third layer comprising a polymer (e.g., adhesive layer comprising polymers) (24) adhered over the second layer thereby defining a third layer thickness; and a top layer wherein said top layer comprises ceramic granules bonded and ingrained in to the top of the adhesive layer  (abstract, para 38, 41-46, 55-60; fig. 2B).
	Loftus further teaches the layers of granules, adhesive, waterproof membranes, reinforcement layers, and/or adhesion promoting layers disclosed herein can be combined in a variety of different ways to construct many different granule coated waterproof membranes (para 66); so it would have been obvious as a matter of design choice suggested by the prior art to one of ordinary skill in the art at the time of invention to duplicate the adhesive layer of Loftus therein creating a fourth layer comprising polymer or wherein said fourth layer defines the same characteristics and about the same thickness of said third layer wherein said top layer of ceramic granules would be adhered to and ingrained in the upper adhesive or polymer layer; or in the alternative, at least one additional layer adhered over the third layer wherein each of said additional layer has a substantially the same properties and thickness as said third layer to provide a desired roofing sheet flexibility wherein said top layer of ceramic granules would be adhered to and ingrained in the upper adhesive or polymer layer. Furthermore, it is noted that duplication of parts is prima facie obvious (MPEP § 2144.04 IVB).
	Loftus fails to suggest the use of cement additives in the third and fourth layers or the granules are bonded using cement additives. Loftus suggests the membrane layers may comprise PVC and the adhesive layers may comprise acrylics (para 38, 41)
	Zhou teaches coated fabrics for roofing membranes (para 43); comprising a coated non-woven fabric (i.e., felt) or woven fabric; wherein the coatings may comprise polymer binders and portland cement binders (i.e., cement additives) and flame retardants such as expandable graphite; and Zhou further teaches its polymer binders may comprise PVC or acrylics (para 12-21, 46, 60-64; fig 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention substitute the coatings of Zhou for the membrane and adhesive layers of Loftus, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
In addition, Zhou teaches the polymer layers may comprise multiple layers that include two or more coextruded layers of similar or dissimilar thermoplastic compositions (para 45, 65); which would have suggested to one of ordinary skill in the art at the time of invention a third layer thereby defining a third layer thickness and a fourth layer adhered over said third layer wherein said fourth layer defines the same characteristics and about the same thickness as said third layer thickness; or in the alternative, at least one additional layer adhered over the third layer wherein each of said additional layer has a substantially the same properties and thickness as said third layer to provide a desired roofing sheet flexibility.
Regarding claims 2-4, 23, 24, and 26, Zhou teaches it binders may comprise expandable graphite flame retardant (i.e., the substituted layers of Loftus would comprise expandable graphite flame retardant) (para 11, 12, 46, 48-57).
Regarding claim 6, Zhou suggests fabrics for roofing applications should have a weight from 70 to about 400 g/m2 (i.e., ~2.06 ounce/yd2 to ~11.8 ounce/yd2) (para 70); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the weight of the fabric within this range as a matter of design choice as suggested by the prior art of record.
Regarding claim 7, the limitations of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 7 and the product of Loftus as modified by Zhou.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loftus and Zhou as applied to claims 1 and 21 above, and further in view of Cruz et al (US 2010/0167013 A1).
Loftus as modified by Zhou teaches the roofing sheets of claim 1 and 21.
Loftus as modified by Zhou fails to suggest wherein color pigments are added to at least one of (a) the primer of the second layer, (b) the polymer mix of the third layer, (c) the polymer mix of fourth layer and (d) the additives of the top layer to define a desired coloring of the roofing sheet.
	Cruz teaches roofing membranes comprising acrylic or PVC sheets (para 25, 32) wherein the acrylics may contain pigments or colorants (para 66). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add pigments to the layers of the membrane of Loftus as modified by Zhou to change the layers to the desired colors or for aesthetic effects.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2014/0215937 A1).
Regarding claims 11 and 15, Zhou teaches coated fabrics (i.e., waterproof membranes) (para 43); consisting of a coated non-woven fabric (i.e., a first layer defining a geo-textile fabric); wherein the coatings may comprise polymer binders and portland cement binders (i.e., cement additives) and flame retardants such as expandable graphite (i.e., a second layer comprising primer mixed with fire and flame resistant additives adhered over said non-woven geo-textile fabric); and Zhou further teaches its polymer binders may comprise PVC or acrylics  (para 12-21, 46, 60-64; fig 1-2).
With regard to the at least two substantially similar polymer layers comprising a polymer mixed with fire and flame additives and cement additives adhered over said second layer; and a cover layer comprising cement additives and adhered over an adjacent said polymer layer, Zhou teaches the polymer layers may comprise multiple layers that include two or more coextruded layers of similar or dissimilar thermoplastic compositions (para 45, 65); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the duplication of similar layers or at least two substantially similar polymer layers comprising a polymer mixed with fire and flame additives and cement additives adhered over said second layer; and a cover layer comprising cement additives and adhered over an adjacent said polymer layer. Furthermore, with regard to duplication of layers, one of ordinary skill in the art at the time of invention would have understood that in duplicating layers, additional physical properties could be achieved, such as a heightened tear or puncture strength. 
Regarding claim 13, Zhou suggests fabrics for roofing applications should have a weight from 70 to about 400 g/m2 (i.e., ~2.06 ounce/yd2 to ~11.8 ounce/yd2) (para 70); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the weight of the fabric within this range as a matter of design choice as suggested by the prior art of record. Furthermore, Zhou suggests that of a non-woven fabric (i.e., felt) (para 16; fig 2).
Regarding claim 14, the limitations of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 14 and the product of Zhou.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 11 above, and further in view of Cruz et al (US 2010/0167013 A1).
Zhou teaches the waterproof membrane of claim 11.
Zhou fails to suggest wherein color pigments are added to at least two of the primer of the second layer, the at least one polymer layer, and said cover layer 
	Cruz teaches roofing membranes comprising acrylic or PVC sheets (para 25, 32) wherein the acrylics may contain pigments or colorants (para 66). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add pigments to the layers of the waterproof membrane of Zhou to change the layers to the desired colors or for aesthetic effects.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783